        Case 4:19-cv-05414-HSG Document 49 Filed 05/05/20 Page 1 of 1



 1

 2
                                 UNITED STATES DISTRICT COURT
 3                           NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
 4

 5   ROTHSCHILD PATENT IMAGING LLC,
                                                         Case No. 4:19-cv-05414-HSG
 6                         Plaintiff,
        v.                                                 [PROPOSED] ORDER
 7                                                       GRANTING JOINT MOTION TO
     GNOME FOUNDATION,                                   EXTEND STAY OF ALL
 8
                                                         DEADLINES
 9                         Defendant.

10

11
             Having considered the parties’ request to extend the Stay of all Deadlines, the parties’
12
     request is hereby GRANTED.
13
             All deadlines are hereby stayed up to and including May 13, 2020.
14

15

16           SO ORDERED
17           DATED: 5/5/2020                     ______________________________
18                                               HONORABLE HAYWOOD S. GILLIAM, JR.
                                                 UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26
27

28
                                                   -1-
     PROPOSED ORDER
